Citation Nr: 0639866	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 24, 2001, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the appellant (the veteran's spouse and 
appointed guardian), and his brother



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to 
April 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

In April 2005, the veteran, the appellant (the veteran's 
spouse and appointed guardian), and the veteran's brother 
testified during a hearing before a hearing officer held at 
the RO; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In a June 1977 decision the Board denied entitlement to 
service connection for a psychiatric disorder (anxiety 
reaction).  The appellant was notified of the June 1977 
decision at the time it was issued.

2.  In a July 1999 decision, the RO found that new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The veteran was notified of the 
July 1999 decision in August 1999, and did not appeal; thus, 
the July 1999 decision is final.

3.  Following the July 1999 decision, the veteran did not 
again claim entitlement to service connection for a 
psychiatric disorder until the RO received his claim to 
reopen on September 24, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to September 24, 
2001, for the grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran was provided with VCAA notice with respect to his 
underlying claim for service connection, which resulted in 
the award of benefits at a 100 percent rate.  The veteran 
appealed the effective date assigned to that awarded, but has 
not been provided a VCAA notice regarding his appeal of the 
effective date assigned for the grant of service connection 
for paranoid schizophrenia.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, the Court has held 
that a veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide him a VCAA 
notice if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per 
curium).  As discussed below, the Board has determined that 
the veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that he has not 
been prejudiced by the RO's failure to provide him a VCAA 
notice.

Additionally, the issue under appeal is entitlement to an 
effective date for service connection prior to September 24, 
2001, for paranoid schizophrenia.  Entitlement to an earlier 
effective date is dependent on finding that the veteran 
submitted a claim to reopen the issue for service connection 
for paranoid schizophrenia prior to September 24, 2001.  The 
evidence to be considered in making that determination is 
limited to documents received by VA prior to that date.  

The veteran, his guardian, and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The facts alleged, as proving his claim, 
pertain to records which are already in the file.  The 
appellant has not indicated the existence of any other 
evidence that might be relevant to his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this appeal.  See 38 U.S.C.A. 
§ 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2006).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at an April 2005 RO hearing; service medical 
records; VA medical records; private medical records; lay 
statements; and application forms.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that the effective date of the grant of 
service connection for schizophrenia should be earlier than 
September 24, 2001.  He contends that the effective date 
should be back to at least 1980.

In December 1975, the RO received the veteran's original 
claim for service connection for a psychiatric disorder.  In 
January and June 1976 decisions, the RO denied service 
connection for a psychiatric disorder.  The veteran timely 
appealed the decisions.  In a June 1977 decision, the Board 
denied the veteran's service connection claim for a 
psychiatric disorder.  The veteran was notified of this 
decision in June 1977.  Prior to the Veterans' Judicial 
Review Act, Pub. L. No. 100-687, 102 Stat. 4105 (1988) 
(codified at 38 U.S.C.A. Chapter 72), decisions of the Board 
were final decisions pertaining to the issue on appeal.  
Therefore, the Board's June 1977 decision is final.

In July 1979, the RO received the veteran's claim for 
nonservice-connected pension.  Based on VA medical treatment 
and examination records, the RO granted that claim in a 
December 1979 decision.  

In a March 1980 decision, the RO found that the veteran was 
incompetent for VA purposes effective March 20, 1980.  At the 
time, the veteran's mother was appointed legal guardian of 
the veteran's affairs.  Later, after the veteran was married, 
his spouse was appointed his legal guardian.

In February 1995, the RO received a VA Form 21-4138, 
statement in support of claim, in which he requested copies 
of his records concerning his service connection claim, 
because he misplaced them.  He also asked for copies of 
records denying his service connection claims.  The veteran 
did not list a specific disability.

According to a January 1999 telephone report of contact, the 
veteran indicated that he wanted to reopen his service-
connection claim for a psychiatric disorder.  The RO denied 
the veteran's claim to reopen in a July 1999 decision.  The 
RO notified the veteran's guardian in an August 1999 letter, 
which included the VA Form 4107 explaining the veteran's 
appellate rights.  The guardian did not appeal that decision, 
and it became final a year later.

On September 24, 2001, the RO received the veteran's claim 
for service connection for a psychiatric disorder on a 
reopened basis.  In a November 2002 decision, the RO granted 
the veteran's claim for service connection for paranoid 
schizophrenia effective September 24, 2001, the date of 
claim.  The veteran timely appealed the September 24, 2001, 
effective date for service connection that was assigned by 
the RO.

The veteran essentially contends that all of the evidence 
necessary to grant his claim for service connection for 
paranoid schizophrenia was on file at the time he was 
discharged from service in April 1975 and therefore, an 
earlier effective date is warranted.

The effective date for a grant of service connection is the 
day after separation from service or date entitlement arose, 
if a claim is received within one year after separation from 
service, otherwise the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(b)(1) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (b)(2)(i) 
(2006).  The effective date of an award of compensation based 
on a reopened claim shall be based on the facts found, but 
shall not be earlier than the date of VA receipt of the 
reopened claim with new and material evidence.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.400(q)(ii), (r).

The veteran's last claim to reopen the issue of service 
connection for a psychiatric disorder was denied in a final 
July 1999 decision.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, notwithstanding the veteran's sincere belief as to his 
date of entitlement, the effective date for service 
connection for paranoid schizophrenia may be no earlier than 
the date the application to reopen the claim was received by 
the VA on September 24, 2001.  38 U.S.C.A. § 5110 (a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (q), (r) (2006); Sears, 
supra.

The Board notes that the RO has deemed the veteran 
incompetent for VA purposes since 1980.  The veteran 
contended in a February 2005 statement that he had no idea of 
VA claims or procedures in the late 1970s and early 1980s 
because he was deemed incompetent.  He believes that he was 
receiving VA pension for a psychiatric disorder and that he 
was a patient at the VA Medical Center as far back as 1976.

The veteran also contends that an earlier effective date is 
warranted because the evidence shows that he was granted VA 
pension benefits in 1980 based primarily on his diagnosed 
paranoid schizophrenia.  As noted, the veteran had filed a 
claim for nonservice-connected pension benefits in July 1979, 
which the RO had granted in a December 1979 decision.  The 
claim was filed on VA Form 21-527, Income-Net Worth and 
Employment information, not the dual purpose VA Form 21-526, 
Application for Compensation or Pension.  

Regardless, to the extent that application raised a claim to 
reopen the previously denied claim for service connection for 
a nervous disorder, the July 1999 RO decision constitutes a 
final denial of that claim as well.  See Ingram v. Nicholson, 
20 Vet. App. 156, 164 (2006) ("a claim remains pending until 
there is an explicit adjudication of the claim or an explicit 
adjudication of a subsequent 'claim' for the same 
disability").  Such is also the case with the generic 
correspondence requesting records in February 1995.  Thus, 
any pending claims to reopen filed subsequent to the 1977 
Board denial are deemed adjudicated in the July 1999 final 
denial.

Further, although the veteran cites to the VA psychiatric 
records associated with the veteran's 1979 claim for pension, 
which reflect diagnoses of paranoid schizophrenia, such 
records cannot serve as an informal claim for service 
connection.  In this regard, these records provide no 
indication that the veteran expressed any intent to claim 
compensation for a psychiatric disorder at the time of 
treatment.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 
(Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (because appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records could not be construed as informal claim); 
see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The 
mere presence of the medical evidence does not establish an 
intent on the part of the [claimant] to seek secondary 
service connection. . . ."); Crawford v. Brown, 5 Vet. App. 
33, 35 (1993) (in order to constitute an informal claim for 
benefits the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a) (2006).

To the extent the veteran contends that an earlier effective 
date is warranted because he was confused in the late 1970s 
and in the 1980s, the Unites States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the doctrine 
of equitable tolling can be applied to toll the time period 
for appealing a decision if the failure to appeal was the 
direct result of a mental illness that rendered the claimant 
incapable of "rational thought or deliberate decision making" 
or rendered him "incapable of handling his own affairs or 
unable to function in society."  Barrett v. Principi, 
363 F.3d 1316, 1321 (Fed. Cir. 2004).

In this regard, the Board notes that the veteran had been 
represented by a service organization since at least 1975, 
and had appealed the original denial of service connection 
for a nervous condition to the Board at that time.  The next, 
and last, denial of a claim for service connection for a 
psychiatric disorder occurred in 1999, when the veteran had a 
guardian (his wife), as well as having a service organization 
representative.  The denial notice was sent to the guardian 
and the representative.  Nothing in the record suggests that 
the guardian was mentally or physically unable to file an 
appeal with the 1999 denial in the one-year time frame.  
Accordingly, the Board finds no basis to toll the time period 
for appealing the July 1999 RO decision.  

To some extent, the veteran appears to be raising an argument 
couched in equity.  The Board, however, is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)]. 

For the foregoing reasons, the Board finds that the RO 
assigned the correct effective date of September 24, 2001, 
for service connection for paranoid schizophrenia, and the 
claim must be denied.  




ORDER

An earlier effective date prior to September 24, 2001, for 
the grant of service connection for paranoid schizophrenia is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


